Citation Nr: 1735790	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a compensable rating for service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1970 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

In November 2015, the Board remanded the current appellate claims for further development to include VA examinations.  Such examinations were accomplished in February 2016, and the Board finds they are adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an acquired psychiatric disorder as a result of his active service, or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a low back disorder as a result of his active service.

3.  The Veteran' service-connected pulmonary sarcoidosis is not manifested by persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; nor pulmonary function tests showing FEV- 1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted; and the preponderance of the competent medical and other evidence of record reflects his current respiratory impairment is due to a nonservice-connected disability and not the service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include depression, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a grant of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a compensable rating for sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.96, 4.97, Diagnostic Code 6846 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with correspondence which informed him of the evidence needed to substantiate his claims and of the allocation of responsibilities between himself and VA in obtaining such evidence.  His service treatment records are on file, as are various post-service medical records.  Further, he has had the opportunity to present evidence and argument in support of his claims, to include at the July 2015 Board hearing; and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  

The Board notes that the Veteran was accorded multiple VA examinations in conjunction with this case, to include in July 2010, November 2012 and February 2016.  Although the Board remanded the sarcoidosis claim for a new examination in November 2015, this was due to his report it had increased in severity since the most recent examination and not to any deficiency in the prior examination.  The Board did find that VA examinations conducted in November 2012 were not adequate for resolution of the psychiatric disorder and low back claims, but such deficiencies appear to have been corrected by the more recent February 2016 VA examinations.

The Board further notes that the Veteran has not identified any current deficiency regarding the notification and assistance he has received in this case, to include the conduct of the February 2016 VA examinations or the July 2015 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran has essentially contended, to include at his July 2015 hearing, that he developed recurrent psychiatric and low back problems while on active duty and provided details thereof.  He has also indicated his depression is secondary to his service-connected sarcoidosis.

The Veteran's service treatment records reflect he was treated in October 1970 for back pain which he indicated at one point originated a year earlier; and there were findings of lumbar lordosis.  Similarly, he was treated for and diagnosed with mild depression in September 1976.

The Board notes, however, that the Veteran's spine was clinically evaluated as normal on subsequent service examinations to include his June 1976 discharge examination.  The Board also notes that the findings of mild depression was in the context of being treated for other conditions complaints; and his psychiatric condition was also evaluated as normal on his June 1976 discharge examination.  Moreover, the first competent medical evidence of the claimed disabilities in the post-service records appears to be years after his separation from service.

Inasmuch as the Veteran's spine and psychiatric condition were evaluated as normal on his discharge examination, and there is no competent medical evidence of the claimed conditions in the post-service records until years after service, the Board finds there is no basis to find he had a chronic disease present to a compensable degree pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Further, the Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes, regarding the contention of secondary service connection, that the affect one disability has upon another involves complex medical issues, and generally requires competent medical evidence to resolve.  This finding is supported by the holding in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) where the Federal Circuit held that in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.

In view of the foregoing, the Board finds that competent medical evidence is required to resolve these service connection claims.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also finds that the only competent medical opinions to address the etiology of the Veteran's current acquired psychiatric disorder and low back disorder are those of the November 2012 and February 2016 VA examiners which are against the grant of service connection.  Further, the February 2016 VA psychiatric examiner expressed an opinion against the current acquired psychiatric disorder being caused or aggravated by the service-connected sarcoidosis.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that it previously determined in the November 2015 remand that the opinions expressed by the November 2012 VA examiners were not adequate for resolution of these claims.

Regarding the opinions expressed by the February 2016 VA examiners, the Board notes VA examiners are presumed qualified to render competent medical opinion(s) and the Veteran has not challenged the qualifications of these examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

The February 2016 VA examiners were familiar with the Veteran's medical history based upon review of the claims folder, and accurately summarized pertinent facts of the pertinent history in the examination reports themselves.  

The Board further notes that the February 2016 VA examiners' opinions were not expressed in speculative or equivocal language, and were supported by stated rationale with reference to other evidence of record.  With respect to the psychiatric disorder, the pertinent examiner noted the service treatment records indicated that the Veteran reported mild depression in 1976 due to feeling listless and loss of appetite, was prescribed Elavil, and was diagnosed with bronchitis a few weeks later.  In other words, the examiner indicated the in-service finding was related to the specific medical situation at that time.  Moreover, the examiner noted that during the February 2016 examination itself, no symptoms relating to the identified traumatic events during military service were reported; that treatment notes and onset of symptoms suggested that the Veteran's depression was more strongly related to health problems and other stressors in recent years, and less likely than not related to his military service; and that his depression prior to the 2005 cerebrovascular accident (CVA) was likely a substance induced mood disorder.  Regarding the issue of secondary service connection, the examiner noted the Veteran did not mention sarcoidosis as contributing to current depression, and instead identified other health problems as causing emotional distress; and noted that the February 2016 VA pulmonary examination stated that there was currently no evidence of sarcoidosis.

In regard to the back disorder, the pertinent examiner stated that the Veteran had minimal problems during service (no limits) and after discharge by records; while there was X-ray findings in 1991, he did not have to been seen for back until 2004 approximately 27 years after service; and even at that point X-rays findings were typical for age and not post-traumatic changes.  

The Board also takes note of the fact that no competent medical opinion is of record which explicitly refutes the opinions expressed by these VA examiners as to the etiology of the Veteran's acquired psychiatric disorder or low back disorder. 

For these reasons, the Board concludes the February 2016 VA examinations and opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an acquired psychiatric disorder or a low back disorder as a result of his active service, or that his acquired psychiatric disorder is secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 6846, provides that a noncompensable rating is warranted for sarcoidosis manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  The next higher evaluation of 30 percent requires pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control warrants a 60 percent evaluation.  Cor pulmonale or cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats and weight loss despite treatment requires a 100 percent evaluation.  A Note following this Diagnostic Code shows that active disease or residuals of sarcoidosis may also be rated as chronic bronchitis under the provisions of Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.   38 C.F.R. § 4.97.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent disability rating is warranted for chronic bronchitis for forced expiratory volume in 1 second of (FEV- 1) of 71 to 80 percent predicted, or; a ratio of forced expiratory volume in 1 second to forced vital capacity (FEV- 1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for chronic bronchitis when there is a FEV-1 of 56 to 70 percent predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-I/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit

In addition, 38 C.F.R. § 4.96(d) , titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions, which state: 

1.  PFTs are required to evaluate respiratory conditions except: i. when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluation should be based on alternative criteria. ii. when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed. iii. when there have been one or more episodes of acute respiratory failure. iv. when outpatient oxygen therapy is required. 

2.  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case. 

3.  When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 

4.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 

5.  When evaluating based on PFTs, post- bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes. 

6.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate (so that the level of evaluation would differ depending on which test result is used), the test result that the examiner states most accurately reflects the level of disability should be used for evaluation. 

7.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

In this case, the Board finds the Veteran' service-connected pulmonary sarcoidosis is not manifested by persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Rather, to the extent there is any respiratory impairment, the record reflects it is due to a nonservice-connected disability.  For example, the July 2010 VA examination noted the Veteran had no current treatment for his sarcoidosis.  

The Board acknowledges that the November 2012 VA examination did indicate the Veteran required oral or parenteral corticosteroid medications, but did not indicate the frequency thereof.  Moreover, in a March 2013 addendum, the examiner clarified that the Veteran's sarcoidosis did not require the use of oral or parenteral corticosteroid medications.  Further, while it was noted the Veteran used other medications, the examiner opined this was for the treatment of nonservice-connected chronic obstructive pulmonary disease (COPD) and not the service-connected sarcoidosis.  As such, the treatment received for respiratory symptoms, and the symptoms themselves, are not for consideration in evaluating the Veteran's service-connected sarcoidosis.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The more recent February 2016 VA examination stated that the Veteran's service-connected sarcoidosis does not require the use of oral or parenteral corticosteroid medication; the use of inhaled medications; the use of oral bronchodilators; the use of antibiotics; or outpatient oxygen therapy.  In fact, the examiner stated the Veteran did not have any findings, signs or symptoms attributable to sarcoidosis.

The Board further finds that the Veteran's service-connected sarcoidosis is not manifested by pulmonary function tests showing FEV- 1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.  

The Board acknowledges that pulmonary function tests were conducted as part of the July 2010 VA examination, but it does not appear the results were listed in terms of percent predicted for the pertinent ratios.  The Board also acknowledges that pulmonary function tests conducted as part of the November 2012 VA examination noted that pulmonary function tests showed FEV-1 was 50 percent predicted pre-bronchodilator, and 27 percent of predicted post-bronchodilator; FEV-1/FVC was 103 percent predicted pre-bronchodilator, and -5 percent predicted post-bronchodilator; and DLCO was 76 percent predicted.  However, the examiner opined that the impairment was primarily due to the nonservice-connected COPD and not the service-connected sarcoidosis.  See Mittleider, supra.

The February 2016 examiner noted that pre-bronchodilator results were normal, and that there was no need for post-bronchodilator testing.  In pertinent part, FEV-1 was 75 percent of predicted, and FEV-1/FVC was 83 percent of predicted.  Further, the examiner stated that the test result which most accurately reflected the Veteran's level of disability was FEB-1/FVC.  The examiner also stated that DLCO (SB) was not valid for the Veteran's particular case.  Moreover, the examiner noted that the Veteran had no current radiographic evidence of sarcoidosis on current chest X-ray or prior X-ray from 2012; and opined that any current respiratory impairment was due to the nonservice-connected COPD.  Id.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for his service-connected pulmonary sarcoidosis at any time during the pendency of this case, to include on the basis of a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Therefore, the claim must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to a compensable rating for service-connected pulmonary sarcoidosis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


